          Case 4:20-cv-00824-JM Document 21 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAMEON DAVIS,
ADC #153194                                                                       PLAINTIFF

                                    4:20CV00824-JM-JTK

KEONTIS WALKER, et al.                                                         DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary Judgment on the

issue of exhaustion (Doc. No. 15) is GRANTED, and Plaintiff’s Complaint is DISMISSED

without prejudice.

       IT IS SO ORDERED this 4th day of January, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
